OFFICE     OF THE ATTORNEY GENERAL                         OF TEXAS
                                AUSTIN
e~O”ERSLLLLRS
*~O”HmYGm4IRAL
                                                                                           Ah

                                                                                 $2
 Hoaombl. L. L. Biakorro~
 oount7 Auditor                                                        4f
 Iblkt6-rf hUit7
 Ooarce, Tour

 D8ar sir1                                   oploiorr,
                                                     60. 0.72’15




            Your requert for an oplnsoa ha8
 08rOfull~ ~Oli8idOl’Odb7 thl8
 %ti& %r t,l8 tO11OW81

             9h.r.    are tro   voti




                            e&08        Of    CbtellPiLlillg         hOV mOny         Of
                            thS        b8t     OleCtiOkl       for      ~V8l'flOl'




           Article 666-32 Vernoon~s               Panotated Penal Code of Texar
 reada, ln part, aa follour:
                                                                                                                  74




                                                                188lme rbll                r1thIo
                                    8 aftor the &to                                        of 188~0
                                        Oarirriowrr Oourt
                                       Oi a8 Yn7 l8 t.a (lO$)
                                          Of lY rueh.)mt
       jU8tlOa prurlwt,    Iaeorporated tom OS rIt7,
       with a mtatloa     &Wry thm zmI&owe lddmrr
       Of tb WI6 8l&wI., tw         tb VOt@ Sfo r 6OWF Wr lt
       th 8la r t nredily   *wral  ltat1ooo at +hArh tIm0 -81.
       d*Bthl 0p.OtOr8 VON O&Ok&       l8 th# k818 for dOt.niW




       the7 nrId8            to dotrralw           rbther         or wt         the algaerr oi
       8Wh    titiOa Ar@ lm fbOt q~&liried wt8?8 Or th8 OOUQt7
       or p0E t1Oal 8PbdiV1810~at tb tiw r&oh p8titiOo 18
       pl'O8Mt.6, ati t0 OOFtiiJ tb th. 6WBi88iOW,r8 OOUFt
       tiU nWb.E Of QWliftid VOtOr8 844fAhQ 8U8h mtition.'

                 Uo quot. Vol. 16, 98n8                     h?18pWbW,                     ~860 2l, A8 fool-
1OW8:

                 Qf th8 lw direotr an dtloor or OmOOr8                                               to ardor
       a a lleotioa rh8a l oertalo aub8r                              or ptmliflo~ totor
       hAv0 jolwd la l petition    for the                            maw, it 18 ude                   th8
       duty      0r   th8 officer8 to ucortala rhothmr or not the re-
       qUl8lte        UUdW       Of    TOt8P8      &vO        jOiWd       10    th8       ptitiOti       arid
       Whether they 8F8               qwmed.                6OUeWr, the               OfriCid8          ~111
       b8 lllouecl to axerclre their own di8CretloR 1~ thlr mat-
       t8r, provided that tbsir d8ClriOn 18 based Up9Q F8a8Ofl
       ati f&irWll, sod 18 Iiot lmpellsd by fraud Or C4prlO8,'

                 It   18   OLW   OpiniOn        that     tb     COUIItJ        018Fk,         VhsWV8r        l &X%tl-
tioa  called for under Article 666-32 18 prswnted to hb, may lopt
any means he deem@ uecsasary 8nd proper to determine vhcther or not
the signers of ruch a petition  are qualified voters of the county
or political  subdlvlrloa and to a8c8rtaln the aqmber oi qunllfied
voter8 signing the sama.
                                                                                                                 75




                 m    HJ         Of    8U&6.8tiOa,         TO k1i.V.           -t        th.      8OuOtf     8Urk.
-7,    by  obokl4 the oortifiadli8tr of qmllflad rotor8 for &ha
two    VOtlll#b-8 Of th. oit7 Or OOWOO for tb u8t 6OWNl e&O-
    lt uhloh
;$ tt                    tU           ?W8idOnttil          l&OtW8            WI’@.&8tOd             lti llirla-
         the     Vot4S        @48t      b7 glr8Oo,         ?O8id1            OUt8m           Or   tb 8OrpOmtO
bo          Ier OS Uomoe, lo*rWIm                          tb          8       Of    vOt.8        Oa8t by
8ODI   rUridi4   Uithilr tb                    .Ommt.           bOrudulO#            Ot haZOO          at
tiu    0r 8kt0h lk0ti0a.




                 %a      think         that    the   ten        ‘qumlirlea          voter’        a.   mod
        ita Artid             666-32,8wO                 W-8         thO8. rho We   Wliitid
        t0 vOt0,         wr            tb     O0lMtftlltloP          &id 8tOtUtOB 08 thl8




                                                                   tow8       vmry      trel7

                                                            ATTonm76Bnmull